Citation Nr: 1613923	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to an initial compensable rating for strain, residual of compression fracture of the thoracic spine (T-spine). 

2.   Entitlement to service connection for bilateral knee pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.  He also had one month and three days of prior inactive service. 

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the former rating decision the RO granted entitlement to service connection for a strain, residual of compression fracture of the T-spine with an evaluation of zero percent effective August 2009.  The 2012 rating decision denied entitlement to service connection for bilateral knee pain. 

In February 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for a strain, residual of compression fracture of the T-spine and service connection for a bilateral knee pain.   

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Mclendon, 20 Vet. App. at 83.  

In May 2012, the Veteran visited his VA doctors with complaints of chronic knee pain worsening for the past week.  Treatment notes from June 2012 indicate that the Veteran has significant arthritis of his knees.  The Veteran reported in May 2013 that he has been undergoing treatment for problems with his knees.  The Veteran stated at the hearing that he has trouble standing up and uses braces on both knees.  The Veteran testified that he worked as a mechanic during his service and was required to carry heavy objects, jump up off trucks, and crawl underneath trucks.  He testified that he believes this work contributed to the deterioration of his knee condition.  As such, the record includes evidence of a current disability, an in-service event, a claim of association between the two, and insufficient evidence of record.  McClendon, 20 Vet. App. at 79.  Remand for an examination of the Veteran's complaints of bilateral knee trouble is warranted.

The Veteran was afforded a VA examination of his spine condition in November 2009.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95 (April 7, 1995).  However, this examination did not mention symptoms of neurological manifestations, such as radiculopathy.  The Veteran stated at the hearing that he has pain that radiates into his left leg once per day.  The Veteran also claimed that his spine disability greatly restricts his daily activity.  The presence of neurological symptoms and potential worsening of his spine disability mean that a new VA examination is necessary. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from July 2012.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of all current bilateral knee disabilities and the extent of the Veteran's current service-connected spine disability.  All necessary tests should be conducted.

The claims folder should be reviewed by the examiner and the examiner's report should note that review, including but not limited to noting the review of the Veteran's statements and the Veteran's service treatment and personnel records.  In regard to the Veteran's bilateral knee disability, the examiner's attention is directed to the Veteran's assertions that his knee injuries relate to his work as a mechanic jumping off trucks and crawling under them.  In regard to the Veteran's spine disability, the examiner's attention is directed to his hearing testimony, including his statements about radiating pain.  The VA spine and neurological worksheets should be completed. 

Based on the examination results and the review of the entire records folders, the examiner should provide an opinion as to whether any current bilateral knee disability is at least as likely as not (a probability of 50 percent or greater) related to an injury or disease incurred during active service.  The examiner is asked to consider the Veteran's contention that his current knee complaints are related to his work duties in-service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner should discuss in detail the severity of the Veteran's spine disability to include the severity and duration of any symptomatology associated with the Veteran's service connected spine disability. In particular, the examiner should:

(a) provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation.

(b) describe in detail any neurological manifestations resulting from the Veteran's service connected back disability.

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claims of service connection for residuals of a right foot fracture and headaches.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


